DETAILED ACTION
Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance in response to the reply dated 10/07/2021 and communication with Applicant Representative Stephen S. Roche, Reg. No. 52,176 on 11/03/2021 (see attached Interview Summary). The amendment is supported by at least paragraphs [0020], [0043], [0058]-[0061], and Fig. 1, 4A-C, & 8. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communications with Applicant Representative Stephen S. Roche, Reg. No. 52,176 on 11/15/2021.

The application has been amended as follows, please cancel claims 8 and 13-20, add claims 21-29, and amend the listing of claims as follows:

1.	(Currently Amended) A computer-implemented method for dynamically customizing calendars of interest on a per-user basis, the method comprising:
	on a computing device, a calendar application: 
causing display of a local instance of a user calendar hosted by a calendar service 
remote from the computing device;
the calendar application accessing and selecting a calendar of interest published by 
the calendar service, wherein the calendar service received the calendar of interest from a third party service, and wherein the calendar of interest comprises a schedule of events and a rule set for adjusting the schedule of the events;
responsive to selecting the calendar of interest, the calendar application 
receiving  an update to the user calendar, wherein the update includes the schedule of events and an executable script provided to the calendar application for applying the rule set to determine
adjustments to make to the schedule of the events in correspondence with patterns of participation, and adding the schedule of events to the local instance of the user calendar;
 after an event of the events occurs in the  user calendar, the calendar application  executing the script to identify a record of participation by a user with respect to the events and a recent pattern of participation and, after identifying the recent pattern of participation, to identify an adjustment to make to the schedule of the events based at least on the recent pattern of participation, wherein identifying the recent pattern of participation comprises receiving selection of a checkbox displayed in a graphical user interface of the calendar application indicating whether a given one of the schedule of events was completed; 
	 in response to identifying the adjustment, the calendar application updating the schedule of the events, in the local instance of the user calendar , to reflect the adjustment; and
	 after updating the local instance of the user calendar , the calendar application syncing the local instance of the user calendar  with an instance of the user calendar  hosted by the calendar service, wherein the calendar service updates at least one other local instance of the user calendar on at least one other computing device to reflect the adjustment;
wherein the adjustments comprise shifting the schedule of events without repeating any of the events, and shifting the schedule of events while repeating at least one of the events; and
	wherein the patterns of participation comprise a single instance of incomplete participation adjacent to no other instances of incomplete participation, and multiple instances of incomplete participation adjacent to each other.

2.	(Previously Presented) The computer-implemented method of claim 1 wherein applying the rule set to identify the adjustment to make to the schedule of the events based at least on the recent pattern of participation comprises determining which one of the adjustments corresponds to the recent pattern of participation. 

3.	(Previously Presented) The computer-implemented method of claim 2 wherein the rule set specifies shifting the schedule of the events without repeating any of the events when the recent pattern of participation comprises a single instance of incomplete participation adjacent to no other instances of incomplete participation.

4.	(Previously Presented) The computer-implemented method of claim 3 wherein the rule set further specifies shifting the schedule of the events and repeating at least one of the events when the recent pattern of participation comprises multiple instances of incomplete participation adjacent to each other.

5.	(Currently Amended) The computer-implemented method of claim 4 further comprising, on the computing device, displaying the schedule of events in [[a]] the graphical user interface to the calendar application , wherein the selection of the checkbox is received through the graphical user interface.


6.	(Currently Amended) The computer-implemented method of claim 5 wherein the graphical user interface comprises a control for receiving the user input, wherein the control comprises [[a]] the check[[ ]]box .

7.	(Currently Amended) The computer-implemented method of claim [[1]] 6  wherein the checkbox includes two sub-controls for indicating of whether the given one of the schedule of events was completed or not completed.

8.	(Canceled) 

9.	(Currently Amended)  A computing device comprising:
one or more computer readable storage media;
a processing system operatively coupled with the one or more computer readable storage media; and
a calendar application comprising program instructions stored on the one or more computer readable media that, when read and executed by the processing system, direct the computing device to at least:
cause display of a local instance of a user calendar hosted by a calendar service 
remote from the computing device;
access and select a calendar of interest published by the calendar service, wherein 
the calendar service received the calendar of interest from a third party service, and wherein the calendar of interest comprises a schedule of events and a rule set for adjusting the schedule of the events;
	responsive to selecting the calendar of interest, receive  an update to the user calendar, wherein the update includes the schedule of events and an executable script provided to the calendar application for applying the rule set to determine adjustments to make to the schedule of the events in correspondence with patterns of participation, and add the schedule of events to the local instance of the user calendar;
	 after an event of the events occurs in the  user calendar, execute the script to identify a record of participation by a user with respect to the events and a recent pattern of participation[[;]] and, after identifying the recent pattern of participation, to identify an adjustment to make to the schedule of the events based at least on the recent pattern of participation, wherein identifying the recent pattern of participation comprises receiving selection of a checkbox displayed in a graphical user interface of the calendar application indicating whether a given one of the schedule of events was completed; 
, in the local instance of the user calendar, to reflect the adjustment; and
after updating the local instance of the user calendar, syncing the local instance of the user calendar  with an instance of the user calendar  hosted by the calendar service, wherein the calendar service updates at least one other local instance of the user calendar on at least one other computing device to reflect the adjustment;
wherein the adjustments comprise shifting the schedule of events without repeating any of the events, and shifting the schedule of events while repeating at least one of the events; and 
	wherein the patterns of participation comprise a single instance of incomplete participation adjacent to no other instances of incomplete participation, and multiple instances of incomplete participation adjacent to each other.

10.	(Previously Presented) The  computing device of claim 9 wherein  to identify the adjustment, the program instructions direct the processing system to determine which one of the adjustments corresponds to the recent pattern of participation by the user.

11.	(Previously Presented) The  computing device of claim 10 wherein the rule set specifies  shifting the schedule of the events without repeating any of the events when the recent pattern of participation comprises a single instance of incomplete participation adjacent to no other instances of incomplete participation.

12.	(Previously Presented) The  computing device of claim 11 wherein the rule set specifies  shifting the schedule of the events and repeating at least one of the events when the recent pattern of participation comprises multiple instances of incomplete participation adjacent to each other.

13 – 20. (Canceled) 


cause display of a local instance of a user calendar hosted by a calendar service 
remote from the computing device;
access and select a calendar of interest published by the calendar service, wherein 
the calendar service received the calendar of interest from a third party service, and wherein the calendar of interest comprises a schedule of events and a rule set for adjusting the schedule of the events;
responsive to selecting the calendar of interest, receive an update to the user 
calendar, wherein the update includes the schedule of events and an executable script provided to the calendar application for applying the rule set to determine adjustments to make to the schedule of the events in correspondence with patterns of participation, and add the schedule of events to the local instance of the user calendar;
after an event of the events occurs in the user calendar, execute the script to identify a record of participation by a user with respect to the events and a recent pattern of participation and, after identifying the recent pattern of participation, to identify an adjustment to make to the schedule of the events based at least on the recent pattern of participation, wherein identifying the recent pattern of participation comprises receiving selection of a checkbox displayed in a graphical user interface of the calendar application indicating whether a given one of the schedule of events was completed; 
	in response to identifying the adjustment, update the schedule of the events, in the local instance of the user calendar, to reflect the adjustment; and
	after updating the local instance of the user calendar, synchronize the local instance of the user calendar with an instance of the user calendar hosted by the calendar service, wherein the calendar service updates at least one other local instance of the user calendar on at least one other computing device to reflect the adjustment;
wherein the adjustments comprise shifting the schedule of events without repeating any of the events, and shifting the schedule of events while repeating at least one of the events; and


22.	(New) The non-transitory computer readable storage media of claim 21 wherein applying the rule set to identify the adjustment to make to the schedule of the events based at least on the recent pattern of participation comprises determining which one of the adjustments corresponds to the recent pattern of participation. 

23.	(New) The non-transitory computer readable storage media of claim 22 wherein the rule set specifies shifting the schedule of the events without repeating any of the events when the recent pattern of participation comprises a single instance of incomplete participation adjacent to no other instances of incomplete participation.

24.	(New) The non-transitory computer readable storage media of claim 23 wherein the rule set further specifies shifting the schedule of the events and repeating at least one of the events when the recent pattern of participation comprises multiple instances of incomplete participation adjacent to each other.

25.	(New) The non-transitory computer readable storage media of claim 24 wherein the program instructions further direct the computing device to display the schedule of events in the graphical user interface to the calendar application, wherein the selection of the checkbox is received through the graphical user interface.

26.	(New) The non-transitory computer readable storage media of claim 25 wherein the graphical user interface comprises a control for receiving the user input, wherein the control comprises the checkbox.

27.	(New) The non-transitory computer readable storage media of claim 26 wherein the checkbox includes two sub-controls for indicating of whether the given one of the schedule of events was completed or not completed.

28.	(New) The non-transitory computer readable storage media of claim 21 wherein the schedule of events comprises a personal fitness schedule of events.

29.	(New) The non-transitory computer readable storage media of claim 21 wherein the schedule of events comprises an athletic training schedule of events.

Allowable Subject Matter
Claims 1-20 were pending. With Examiner’s amendment claims 8 and 13-20 are cancelled, claims 21-29 are added, and claims 1, 5, 6, 7, and 9 are now amended as described above. Claims 1-7, 9-12, and 21-29 are now allowed as explained further below in the reasons for allowance.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Regarding subject matter eligibility, the claims are analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,.. .as a matter of internal agency management, (are) expected to follow” and Examiner notes, for clarity of the record, that the claimed invention is found patent eligible because the claims recite additional elements that, when viewing the claim(s) as a whole, integrate any recited abstract idea into a practical application, specifically the claims recite details of the calendar application executing on the computing device to execute and update a local instance of a user calendar and the interaction of the application with the calendar service located remotely from the computing device hosting the user calendar in order to access and select calendars of interest received from a third-party service to add to the user calendar and syncing and updating instances of the user calendar between devices responsive to the triggered adjustments and selections via the graphical user interface, i.e.: “on a computing device, a calendar application: causing display of a local instance of a user calendar hosted by a calendar service remote from the computing device; the calendar application accessing and selecting a calendar of interest published by the calendar service, wherein the calendar service received the calendar of interest from a third party service,…responsive to selecting the calendar of interest, the calendar application receiving an update to the user calendar, wherein the update includes the schedule of events and an executable script provided to the calendar application for applying the rule set to determine adjustments to make to the schedule of the events in correspondence with patterns of participation, and adding the schedule of events to the local instance of the user calendar; after an event of the events occurs in the user calendar, the calendar application executing the script to identify a record of participation by a user with respect to the events and a recent pattern of participation and, after identifying the recent pattern of participation, to identify an adjustment to make to the schedule of the events based at least on the recent pattern of participation, wherein identifying the recent pattern of participation comprises receiving selection of a checkbox displayed in a graphical user interface of the calendar application indicating whether a given one of the schedule of events was completed; in response to identifying the adjustment, the calendar application updating the schedule of the events, in the local instance of the user calendar, to reflect the adjustment; and after updating the local instance of the user calendar, the calendar application syncing the local instance of the user calendar with an instance of the user calendar hosted by the calendar service, wherein the calendar service updates at least one other local instance of the user calendar on at least one other computing device to reflect the adjustment;” which does not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use or technological environment nor merely amount to insignificant extra-solution activity but instead the claimed invention when considered as a whole is found to use the recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)). 

None of the prior art of record, taken individually or in combination, teach or suggest the combination of elements in independent claims 1, 9, and 13 for at least the reasons described in detail in the previous office action dated 07/07/2021 (P. 11-13) 
Miller et al. US 20150262132 A1 describing a system and methods for analyzing user activity/behavior patterns to identify work schedules and make work schedule updates based on new activity patterns
Norton et al. US 20110184943 A1 describing automatically scheduling and re-scheduling meetings based on reschedule factors for conflicting calendar events including historical attendance and behavior patterns with respect to meetings and series of meetings
Bhogal et al. US 8688489 B2 describing autonomously rescheduling meetings based on receiving cancellation notices and automatically moving-up meetings to an earlier time slot based on the cancellation
Meushar et al. US 10510050 B2 describing simultaneously synchronizing between invited user calendars for an event to find available timG06Qeslots common to the invitees based on estimated time of arrivals
Tompkins et al. US 20170024704 A1 describing synchronizing appointment schedule updates between connected devices
Mountain US 20160029085 A1 describing a graphical user interface to allow user selection of events of interest for synchronization of calendars between devices
A. Grosso, C. Vecchiola, M. Coccoli and A. Boccalatte, "A multiuser groupware calendar system based on agent tools and technology," Proceedings of the 2005 International Symposium on Collaborative Technologies and Systems, 2005., 2005, pp. 144-151, doi: 10.1109/ISCST.2005.1553306.: describing a system for providing a shared calendaring service to coordinate meeting scheduling automatically between multiple remote user devices
Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624